Case: 14-41156      Document: 00513080391         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41156
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE ANTONIO GONZALEZ-SALAZAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-475-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Antonio
Gonzalez-Salazar has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Gonzalez-Salazar has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41156   Document: 00513080391    Page: 2   Date Filed: 06/16/2015


                               No. 14-41156

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2